Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on June 4, 2008 1933 Act No.: 333-139501 1940 Act No.: 811-21993 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 1 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 3 /X/ / / /X/ /X/ RevenueShares ETF Trust (formerly The TIGERS Revenue Trust) (Exact Name of Registrant as Specified in Charter) One Commerce Square, 2005 Market Street, Suite 2020, Philadelphia, Pennsylvania 19103 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: 215-854-8181 Vincent T. Lowry, One Commerce Square, 2005 Market Street, Suite 2020, Philadelphia, PA 19103 (Name and Address of Agent for Service) With copies to : Michael D. Mabry, Esq. Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Public Offering: As soon as possible after effectiveness. It is proposed that this filing will become effective: / Immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) / / /X/ / / on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate: / / This post-effective amendment designates a new effective date for a previously filed post- effective amendment. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion Preliminary Prospectus dated June 4, 2008 RevenueShares ETF Trust Cusip NYSE RevenueShares S&P 500 ® Consumer Discretionary Sector Fund [ ] [ ] RevenueShares S&P 500 ® Consumer Staples Sector Fund [ ] [ ] RevenueShares S&P 500 ® Energy Sector Fund [ ] [ ] RevenueShares S&P 500 ® Financials Sector Fund [ ] [ ] RevenueShares S&P 500 ® Health Care Sector Fund [ ] [ ] RevenueShares S&P 500 ® Industrials Sector Fund [ ] [ ] RevenueShares S&P 500 ® Information Technology Sector Fund [ ] [ ] RevenueShares S&P 500 ® Materials Sector Fund [ ] [ ] RevenueShares S&P 500 ® Utilities Sector Fund [ ] [ ] Prospectus July [ ], 2008 RevenueShares ETF Trust (the Trust) is a registered investment company. This Prospectus relates solely to the RevenueShares S&P 500 ® Consumer Discretionary Sector Fund, RevenueShares S&P 500 ® Consumer Staples Sector Fund, RevenueShares S&P 500 ® Energy Sector Fund, RevenueShares S&P 500 ® Financials Sector Fund, RevenueShares S&P 500 ® Health Care Sector Fund, RevenueShares S&P 500 ® Industrials Sector Fund, RevenueShares S&P 500 ® Information Technology Sector Fund, RevenueShares S&P 500 ® Materials Sector Fund and RevenueShares S&P 500 ® Utilities Sector Fund (each, a Fund, and together, the Funds). Each Fund is an exchange-traded fund, the shares (Shares) of which are listed on the NYSE Arca, Inc. (NYSE Arca), and trade at market prices. The market price for a Funds Shares may be different from its net asset value per share (NAV). Each Fund has its own CUSIP number and exchange trading symbol. Each Fund issues and redeems Shares at NAV only in large blocks, typically consisting of 50,000 shares or more (Creation Units). These transactions are usually in exchange for a basket of securities and an amount of cash. As a practical matter, only institutions or large investors purchase or redeem Creation Units. Except when aggregated in Creation Units, Shares of each Fund are not redeemable securities of the Funds. You should consider a Funds investment objectives, risks, charges and expenses carefully before investing. For other information about the Funds, please call 1-877-738-8870 or visit www.revenuesharesetfs.com. Please read the Prospectus carefully before investing. THE U.S. SECURITIES AND EXCHANGE COMMISSION (SEC) HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Not FDIC Insured. May lose value. No bank guarantee. TABLE OF CONTENTS Page Overview 3 Performance 13 Fees and Expenses 14 Management of the Funds 17 Shareholder Information 21 Creations, Redemptions and Transaction Fees 22 Dividends, Distributions and Taxes 24 Other Information 26 Additional Notices 28 2 Overview This Prospectus provides the information you need to make an informed decision about investing in the Funds. It contains important facts about the Trust as a whole and each Fund. Each Fund is an exchange-traded fund (ETF). Shares of each Fund are listed on the NYSE Arca and are traded at market prices that may differ from their NAV. VTL Associates, LLC (VTL or Management) is the investment adviser to each Fund. Mellon Capital Management Corporation (MCM) serves as sub-adviser to each Fund. Investment Objective Each Funds investment objective is to outperform the total return performance of the Funds corresponding benchmark Standard & Poors ® index (each an S&P index or S&P benchmark index). For purposes of each Funds investment objective, total return refers to a combination of capital appreciation and income. Each Funds investment objective may be changed without shareholder approval (although a Fund will provide advance notice to shareholders at least 60 days before any such change takes effect). There can be no guarantee that a Fund will achieve its investment objective. Principal Investment Strategies Each Fund seeks to achieve its investment objective by attempting to replicate the portfolio of its corresponding RevenueShares Index. Each Fund will concentrate its investments in the industry represented by its benchmark index, meaning that it may invest more than 25% of its total assets in that industry. Each Fund is also non-diversified, meaning it may invest a greater proportion of its total assets in shares of a particular issuer than a diversified fund. Each RevenueShares Index is constructed using a rules-driven methodology, which re-weights the constituent securities of a benchmark S&P index according to the revenue earned by the companies in that S&P index, subject to certain tax diversification requirements. The resulting RevenueShares Index contains the same securities as the corresponding benchmark index, but in different proportions. Most traditional securities indexes and index funds determine the proportion, or weighting, of each constituent security based on each securitys market capitalization (that is, its stock price multiplied by the number of outstanding shares). This means that the securities of companies with larger market capitalizations will generally be more heavily weighted in the index. By re-weighting traditional capitalization-weighted securities indexes according to other criteria, it may be possible for a revenue-weighted index to outperform the capitalization-weighted index over time. For more information regarding the revenue-weighting methodology, see the section entitled The RevenueShares Indexes in this Prospectus. From time to time, a Fund will purchase or sell certain of its portfolio securities to reflect changes to the constituent securities of the corresponding RevenueShares Index. The Funds will also rebalance their portfolio securities promptly following the quarterly or annual rebalancing of the RevenueShares Indexes. The Funds do not seek temporary defensive positions when equity markets decline or appear to be overvalued. Outside of the quarterly and annual rebalancing, 3 each Funds portfolio (following its corresponding RevenueShares Index) typically will be reconstituted only when: (1) a security in the related benchmark index is altered due to corporate actions such as price adjustments or stock splits; or (2) when Standard & Poors ® includes new securities in a benchmark index or deletes securities from a benchmark index. Each Funds intention is to replicate the constituent securities of the corresponding RevenueShares Index as closely as possible. However, the Funds may, in VTLs discretion, remain invested in securities that were deleted from the Funds corresponding RevenueShares Index until VTL next rebalances the Fund in connection with the annual rebalancing of the RevenueShares Indexes. Also, when a replication strategy could have adverse consequences to Fund shareholders, a Fund may utilize a representative sampling strategy whereby the Fund would hold a significant number of the component securities of its corresponding RevenueShares Index, but may not track that index with the same degree of accuracy as would an investment vehicle replicating the entire index. A representative sampling might be utilized when (1) practical difficulties or substantial costs would be involved in compiling all of the securities in the corresponding RevenueShares Index, (2) the constituent securities are too numerous to efficiently purchase or sell, or (3) a component security becomes temporarily unavailable or relatively illiquid. RevenueShares S&P 500 ® Consumer Discretionary Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Consumer Discretionary Index by investing in the constituent securities of the S&P 500 ® Consumer Discretionary Index in the same proportions as the RevenueShares S&P 500 ® Consumer Discretionary Sector Index. The S&P 500 ® Consumer Discretionary Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Consumer Discretionary sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes those industries that tend to be the most sensitive to economic cycles. Its manufacturing segment includes: automotive; household durable goods; textiles and apparel; and leisure equipment. The services segment includes: hotels; restaurants and other leisure facilities; media production and services; and consumer retailing and services. Under normal circumstances, the Fund will invest at least 80% of its net assets in Consumer Discretionary companies included in the S&P 500 ® Consumer Discretionary Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Consumer Discretionary companies as companies that are included in the S&P 500 ® Consumer Discretionary Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares S&P 500 ® Consumer Staples Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Consumer Staples Index by investing in the constituent securities of the S&P 4 ® Consumer Staples Index in the same proportions as the RevenueShares S&P 500 ® Consumer Staples Sector Index. The S&P 500 ® Consumer Staples Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Consumer Staples sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes companies whose businesses are less sensitive to economic cycles. It includes manufacturers and distributors of food, beverages and tobacco and producers of non-durable household goods and personal products. It also includes food and drug retailing companies as well as hypermarkets and consumer super centers. Under normal circumstances, the Fund will invest at least 80% of its net assets in Consumer Staples companies included in the S&P 500 ® Consumer Staples Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Consumer Staples companies as companies that are included in the S&P 500 ® Consumer Staples Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares S&P 500 ® Energy Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Energy Index by investing in the constituent securities of the S&P 500 ® Energy Index in the same proportions as the RevenueShares S&P 500 ® Energy Sector Index. The S&P 500 ® Energy Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Energy sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes companies whose businesses are dominated by either of the following activities: construction or provision of oil rigs, drilling equipment and other energy related service and equipment, including seismic data collection; and companies engaged in the exploration, production, marketing, refining and/or transportation of oil and gas products, coal and other consumable fuels. Under normal circumstances, the Fund will invest at least 80% of its net assets in Energy companies included in the S&P 500 ® Energy Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Energy companies as companies that are included in the S&P 500 ® Energy Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares S&P 500 ® Financials Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Financials Index by investing in the constituent securities of the S&P 500 ® 5 Financials Index in the same proportions as the RevenueShares S&P 500 ® Financials Sector Index. The S&P 500 ® Financials Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Financials sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes companies involved in activities such as: banking; mortgage finance; consumer finance; specialized finance; investment banking and brokerage; asset management and custody; corporate lending; insurance; financial investment; and real estate, including REITs. Under normal circumstances, the Fund will invest at least 80% of its net assets in Financials companies included in the S&P 500 ® Financials Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Financials companies as companies that are included in the S&P 500 ® Financials Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares S&P 500 ® Health Care Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Health Care Index by investing in the constituent securities of the S&P 500 ® Health Care Index in the same proportions as the RevenueShares S&P 500 ® Health Care Sector Index. The S&P 500 ® Health Care Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Health Care sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes two main industry groups. The first group includes companies who manufacture health care equipment and supplies or provide health care related services, including distributors of health care products, providers of basic health care services, and owners and operators of health care facilities and organizations. The second group includes companies primarily involved in the research, development, production and marketing of pharmaceuticals and biotechnology products. Under normal circumstances, the Fund will invest at least 80% of its net assets in Health Care companies included in the S&P 500 ® Health Care Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Health Care companies as companies that are included in the S&P 500 ® Health Care Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares S&P 500 ® Industrials Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Industrials Index by investing in the constituent securities of the S&P 500 ® 6 Industrials Index in the same proportions as the RevenueShares S&P 500 ® Industrials Sector Index. The S&P 500 ® Industrials Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Industrials sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes companies whose businesses are dominated by one of the following activities: (1) the manufacture and distribution of capital goods, including aerospace and defense, construction, engineering and building products, electrical equipment and industrial machinery; (2) the provision of commercial services and supplies, including printing, employment, environmental and office services; and (3) the provision of transportation services, including airlines, couriers, marine, road, rail and transportation infrastructure. Under normal circumstances, the Fund will invest at least 80% of its net assets in Industrials companies included in the S&P 500 ® Industrials Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Industrials companies as companies that are included in the S&P 500 ® Industrials Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares S&P 500 ® Information Technology Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Information Technology Index by investing in the constituent securities of the S&P 500 ® Information Technology Index in the same proportions as the RevenueShares S&P 500 ® Information Technology Sector Index. The S&P 500 ® Information Technology Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Information Technology sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and includes companies covering the following general areas: (1) technology software and services, including companies that primarily develop software in various fields such as the Internet, applications, systems, database management and/or home entertainment, and companies that provide information technology consulting and services, as well as data processing and outsourced services; (2) technology hardware and equipment, including manufacturers and distributors of communications equipment, computers and peripherals, electronic equipment and related instruments; and (3) semiconductors and semiconductor equipment manufacturers. Under normal circumstances, the Fund will invest at least 80% of its net assets in Information Technology companies included in the S&P 500 ® Information Technology Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Information Technology companies as companies that are included in the S&P 500 ® Information Technology Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. 7 RevenueShares S&P 500 ® Materials Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Materials Index by investing in the constituent securities of the S&P 500 ® Materials Index in the same proportions as the RevenueShares S&P 500 ® Materials Sector Index. The S&P 500 ® Materials Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Materials sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and encompasses a wide range of commodity-related manufacturing industries. Included in this sector are companies that manufacture chemicals, construction materials, glass, paper, forest products and related packaging products, and metals, minerals and mining companies, including producers of steel. Under normal circumstances, the Fund will invest at least 80% of its net assets in Materials companies included in the S&P 500 ® Materials Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Materials companies as companies that are included in the S&P 500 ® Materials Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. RevenueShares S&P 500 ® Utilities Sector Fund Exchange Trading Symbol: [ ] Cusip Number: [ ] The Fund seeks to achieve its investment objective of outperforming the total return performance of the S&P 500 ® Utilities Index by investing in the constituent securities of the S&P 500 ® Utilities Index in the same proportions as the RevenueShares S&P 500 ® Utilities Sector Index. The S&P 500 ® Utilities Index is a stock market index comprised of large cap companies that Standard & Poors ® deems to be part of the Utilities sector of the United States economy, using the Global Industry Classification Standard. It is a subset of the S&P 500 ® Index and encompasses those companies considered electric, gas or water utilities, or companies that operate as independent producers and/or distributors of power. Under normal circumstances, the Fund will invest at least 80% of its net assets in Utilities companies included in the S&P 500 ® Utilities Index and generally expects to be substantially invested at such times, with at least 95% of its net assets invested in these securities. The Fund defines Utilities companies as companies that are included in the S&P 500 ® Utilities Index at the time of purchase. The Fund will provide shareholders with at least 60 days notice prior to any change in this policy. Principal Risk Factors Investing in any exchange traded fund, including the Funds, involves risk, including the risk that you may lose part or all of the money you invest. Each Fund is subject to the principal risks 8 described below, unless indicated otherwise. Some or all of these risks may adversely affect a Funds NAV, trading price, total return and/or a Funds ability to meet its objectives. Investment Approach Risk The alternate weighting approach employed by the RevenueShares Indexes and the Funds, while designed to enhance potential returns compared to the benchmark S&P indexes, may not produce the desired results. Using revenues as a weighting measure is no guarantee that a RevenueShares Index or a Fund will outperform its corresponding S&P benchmark index. This approach may cause a RevenueShares Index or a Fund to underperform its corresponding S&P benchmark index. Revenue weighting may underperform, for example, when the market does not respond to revenue reports, or where the market reacts disproportionately to disappointing revenue reports as compared to positive revenue reports. Revenue weighting may also underperform during a momentum market when the stock price of a narrow group of companies moves rapidly above their stated revenues, as was common during the 1998-1999 technology bubble, causing the RevenueShares Indexes to allocate less to companies with rising market capitalizations. Performance of a RevenueShares Index or a Fund is not expected to correlate with the performance of its corresponding S&P benchmark index. Moreover, because the RevenueShares Sector Indexes are only rebalanced annually (or in some cases, quarterly), a RevenueShares Index may not incorporate market information about a constituent companys current revenues over the course of the year. Quarterly rebalancing of the RevenueShares Sector Indexes in order to meet certain tax diversification requirements may also cause a RevenueShares Index or a Fund to underperform its corresponding S&P benchmark index. Stock Market Risk Stock market risk is the risk that broad movements in financial markets will adversely affect the price of a Funds investments, regardless of how well the companies in which the Fund invests perform. The market as a whole may not favor the types of investments a Fund makes. There is also a risk that the price of one or more of the securities or other instruments in a Funds portfolio will fall. Many factors can adversely affect a securitys performance, including both general financial market conditions and factors related to a specific company, industry or geographic region. Market Trading Risks There can be no assurance that an active trading market for Fund Shares will develop or be maintained. Although it is expected that the Shares of the Funds will be listed for trading on the NYSE Arca, it is possible that an active trading market may not be maintained. This principal risk applies only to investors who will buy and sell shares of the Funds in secondary market transactions on the NYSE Arca through brokers and does not apply to investors such as market makers, large investors and institutions who purchase and sell Creation Units directly from and to a Fund. Lack of Market Liquidity Trading of Shares of a Fund on the NYSE Arca or another national securities exchange may be halted if exchange officials deem such action appropriate, if a Fund is delisted, or if the activation of marketwide circuit breakers halts stock trading generally. If a Funds Shares are 9 delisted, the Fund may seek to list its Shares on another market, merge with another ETF or traditional mutual fund, or redeem its shares at NAV. Management believes that, under normal market conditions, large market price discounts or premiums to NAV will not be sustained because of arbitrage opportunities. This principal risk applies only to investors who will buy and sell shares of the Funds in secondary market transactions on the NYSE Arca through brokers and does not apply to investors such as market makers, large investors and institutions who purchase and sell Creation Units directly from and to a Fund. Shares of the Funds May Trade at Prices Other Than NAV It is expected that the shares of each Fund will be listed for trading on the NYSE Arca and will be bought and sold in the secondary market at market prices. Although it is expected that the market price of the Shares of each Fund will approximate the respective Funds NAV, there may be times when the market price and the NAV vary significantly. Thus, you may pay more than NAV when you buy Shares of a Fund in the secondary market, and you may receive less than NAV when you sell those Shares in the secondary market. The market price of Fund Shares during the trading day, like the price of any exchange-traded security, includes a bid/ask spread charged by the exchange specialist, market makers or other participants that trade the Fund Shares. In times of severe market disruption, the bid/ask spread can increase significantly. At those times, Fund Shares are most likely to trade at a discount to NAV, and the discount is likely to be greatest when the price of Shares is falling fastest, which is when you may most want to sell your Shares. Management believes that, under normal market conditions, large market price discounts or premiums to NAV will not be sustained because of arbitrage opportunities. Non-Correlation Risk A Funds return may not match the return of its corresponding RevenueShares Index for a number of reasons. For example, each Fund incurs a number of operating expenses not applicable to its corresponding RevenueShares Indexes, and incurs costs in buying and selling securities, especially when rebalancing the Funds securities holdings to reflect changes in the composition of its corresponding RevenueShares Index. A Fund may not be fully invested at times, in which case holding cash balances may prevent it from replicating its corresponding RevenueShares Index. If a Fund utilizes a representative sampling approach, its return may not correlate as well with the return on its corresponding RevenueShares Index, as would be the case if it purchased all of the stocks in the corresponding RevenueShares Index with the same weightings as the corresponding RevenueShares Index. Concentration Risk Each Fund will be concentrated in the same industry as its corresponding RevenueShares Sector Index. A Fund may be adversely affected by the performance of those securities and may be subject to increased price volatility and may be more susceptible to adverse economic, market, political or regulatory occurrences affecting that market, industry, group of industries, sector or asset class than may be the case for a fund that was not concentrated in a particular industry. 10 Non-Diversification Risk Each Fund is non-diversified and, as a result, may have greater volatility than other diversified funds. Because a non-diversified fund may invest a larger percentage of its assets in securities of a single company than diversified funds, the performance of that company can have a substantial impact on a Funds share price. Each Fund intends to maintain the required level of diversification so as to qualify as a regulated investment company for purposes of the Internal Revenue Code of 1986, as amended (the Internal Revenue Code), in order to avoid liability for federal income tax to the extent that its earnings are distributed to shareholders. Compliance with diversification requirements of the Internal Revenue Code could limit the investment flexibility of a Fund. Risks Specific to Each Fund Consumer Discretionary Sector Risk (RevenueShares S&P 500 ® Consumer Discretionary Sector Fund) The success of consumer product manufacturers and retailers is tied closely to the performance of the overall domestic and international economy, interest rates and consumer confidence. Success depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes can also affect the demand for, and success of, consumer products and services in the marketplace. Consumer Staples Sector Risk (RevenueShares S&P 500 ® Consumer Staples Sector Fund) Companies in the Consumer Staples sector are subject to government regulation affecting the permissibility of using various food additives and production methods. These regulations could affect company profitability. Tobacco companies may be adversely affected by the adoption of proposed legislation and/or by litigation. Also, the success of food, beverage, household and personal products companies may be strongly affected by fads, marketing campaigns and other factors affecting supply and demand. Energy Sector Risk (RevenueShares S&P 500 ® Energy Sector Fund) Energy companies in the RevenueShares S&P 500 ® Energy Sector Index develop and produce crude oil and natural gas and provide drilling and other energy resources production and distribution related services. Stock prices for these types of companies are affected by supply and demand both for their specific product or service and for energy products in general. The price of oil and gas, exploration and production spending, government regulation, world events and economic conditions will likewise affect the performance of these companies. Correspondingly, securities of companies in the energy field are subject to swift price and supply fluctuations caused by events relating to international politics, energy conservation, the success of exploration projects, and tax and other governmental regulatory policies. Weak demand for the companies products or services or for energy products and services in general, as well as negative developments in these other areas, would adversely impact the Funds performance. Financials Sector Risk (RevenueShares S&P 500 ® Financials Sector Fund) Financial services companies are subject to extensive governmental regulation which may limit both the amounts and types of loans and other financial commitments they can make, and the 11 interest rates and fees they can charge. Profitability is largely dependent on the availability and cost of capital funds, and can fluctuate significantly when interest rates change or due to increased competition. Credit losses resulting from financial difficulties of borrowers and financial losses associated with investment activities can negatively impact the sector. Insurance companies may be subject to severe price competition and adversely affected by natural disasters. Adverse economic, business or political developments affecting real estate could have a major effect on the value of real estate securities (which include REITs). Health Care Sector Risk (RevenueShares S&P 500 ® Health Care Sector Fund) Companies in the healthcare sector are heavily dependent on patent protection. The expiration of patents may adversely affect the profitability of the companies. Health care companies are also subject to extensive litigation based on product liability and similar claims. Many new products are subject to approval of the Food and Drug Administration. The process of obtaining such approval can be long and costly. Health care companies are also subject to competitive forces that may make it difficult to raise prices and, in fact, may result in price discounting. Industrials Sector Risk (RevenueShares S&P 500 ® Industrials Sector Fund) Stock prices for the types of companies included in this industry are affected by supply and demand both for their specific product or service and for industrials sector products in general. Government regulation, world events and economic conditions will likewise affect the performance of these companies. Transportation stocks are cyclical and have occasional sharp price movements which may result from changes in the economy, fuel prices, labor agreement and insurance costs. Information Technology Sector Risk (RevenueShares S&P 500 ® Information Technology Sector Fund) Technology companies face intense competition, both domestically and internationally, which may have an adverse affect on profit margins. The products of technology companies may face product obsolescence or relatively short product life cycles due to rapid technological developments and frequent new product introduction. Technology companies may face dramatic and often unpredictable changes in growth rates and competition for the services of qualified personnel. Companies in the technology sector are heavily dependent on patent and intellectual property rights. The loss or impairment of these rights may adversely affect the profitability of these companies. Materials Sector Risk (RevenueShares S&P 500 ® Materials Sector Fund) Many companies in this sector are significantly affected by the level and volatility of commodity prices, the exchange value of the dollar, import controls, and worldwide competition. At times, worldwide production of industrial materials has exceeded demand as a result of over-building or economic downturns, leading to poor investment returns or losses. Other risks may include liability for environmental damage, depletion of resources, and mandated expenditures for safety and pollution control. The success of equipment manufacturing and distribution companies is closely tied to overall capital spending levels, which are influenced by an individual companys profitability and broader factors such as interest rates and cross-border competition. The basic 12 industries sector may also be affected by economic cycles, technical progress, labor relations, and government regulations. Utilities Sector Risk (RevenueShares S&P 500® Utilities Sector Fund) The rates that traditional regulated utility companies may charge their customers generally are subject to review and limitation by governmental regulatory commissions. Although rate changes of a utility usually fluctuate in approximate correlation with financing costs due to political and regulatory factors, rate changes ordinarily occur only following a delay after the changes in financing costs. This factor will tend to favorably affect a regulated utility companys earnings and dividends in times of decreasing costs, but conversely, will tend to adversely affect earnings and dividends when costs are rising. The value of regulated utility debt securities (and, to a lesser extent, equity securities) tends to have an inverse relationship to the movement of interest rates. Certain utility companies have experienced full or partial deregulation in recent years. These utility companies are frequently more similar to industrial companies in that they are subject to greater competition and have been permitted by regulators to diversify outside of their original geographic regions and their traditional lines of business. These opportunities may permit certain utility companies to earn more than their traditional regulated rates of return. Some companies, however, may be forced to defend their core business and may be less profitable. Among the risks that may affect utility companies are the following: risks of increases in fuel and other operating costs; the high cost of borrowing to finance capital construction during inflationary periods; restrictions on operations and increased costs and delays associated with compliance with environmental and nuclear safety regulations; and the difficulties involved in obtaining natural gas for resale or fuel for generating electricity at reasonable prices. Other risks include those related to the construction and operation of nuclear power plants; the effects of energy conservation and the effects of regulatory changes. Performance There is no performance information presented for the Funds, as the Funds had not commenced investment operations as of the date of this Prospectus. 13 Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Funds. The fees are expressed as a percentage of the Funds average net assets. You may also incur customary brokerage charges when buying or selling Fund shares. Consumer Consumer Energy Financials Health Care Discretionary Staples Fund Fund Fund Fund Fund Shareholder Fees (fees paid directly from investments in Creation Units)(1) Creation Transaction Fees Through NSCC $ 2,500 $ 2,500 $ 2,500 $ 2,500 $ 2,500 Outside NSCC and Custom Orders up to up to up to up to up to $10,000 $10,000 $10,000 $10,000 $10,000 Redemption Transaction Fees Through NSCC $ 2,500 $ 2,500 $ 2,500 $ 2,500 $ 2,500 Outside NSCC and Custom Orders up to up to up to up to up to $10,000 $10,000 $10,000 $10,000 $10,000 Annual Fund Operating Expenses (expenses deducted from Fund assets) Management Fees 0.45% 0.45% 0.45% 0.45% 0.45% Distribution and/or Service (12b-1) Fees (2) 0.00% 0.00% 0.00% 0.00% 0.00% Other Expenses (3) 0.11% 0.11% 0.11% 0.11% 0.11% Total Annual Fund Operating Expenses 0.56% 0.56% 0.56% 0.56% 0.56% Less Management Fee Waiver/Expense (0.07%) (0.07%) (0.07%) (0.07%) (0.07%) Reimbursement (4) Net Annual Fund Operating Expenses 0.49% 0.49% 0.49% 0.49% 0.49% Industrials Information Materials Utilities Fund Technology Fund Fund Fund Shareholder Fees (fees paid directly from investments in Creation Units)(1) Creation Transaction Fees Through NSCC $ 2,500 $ 2,500 $ 2,500 $ 2,500 Outside NSCC and Custom Orders up to up to up to up to $10,000 $10,000 $10,000 $10,000 Redemption Transaction Fees Through NSCC $ 2,500 $ 2,500 $ 2,500 $ 2,500 Outside NSCC and Custom Orders up to up to up to up to $10,000 $10,000 $10,000 $10,000 Annual Fund Operating Expenses (expenses deducted from Fund assets) Management Fees 0.45% 0.45% 0.45% 0.45% Distribution and/or Service (12b-1) Fees (2) 0.00% 0.00% 0.00% 0.00% Other Expenses (3) 0.11% 0.11% 0.11% 0.11% Total Annual Fund Operating Expenses 0.56% 0.56% 0.56% 0.56% Less Management Fee Waiver/Expense (0.07%) (0.07%) (0.07%) (0.07%) Reimbursement (4) Net Annual Fund Operating Expenses 0.49% 0.49% 0.49% 0.49% The following example is intended to help retail investors compare the cost of investing in each Fund with the cost of investing in other funds. It illustrates the hypothetical expenses that such 14 investors would incur over various periods if they invest $10,000 in a Fund for the time periods indicated and then redeemed all of the shares at the end of those periods. This example assumes that a Fund provides a return of 5% a year and that operating expenses remain the same. This example does not include the brokerage commission that retail investors will pay to buy and sell shares of a Fund. It also does not include the transaction fees on purchases and redemptions of Creation Units, because these fees will not be imposed on retail investors. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years RevenueShares S&P 500 ® Consumer Discretionary Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Consumer Staples Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Energy Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Financials Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Health Care Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Industrials Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Information Technology Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Materials Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Utilities Sector Fund $[ ] $[ ] (1) These Shareholder Fees apply to purchases and redemptions of Creation Units only. See Creation Transaction Fees and Redemption Fees below. These fees would not apply to Shares that are purchased and sold on the NYSE Arca exchange, although customary brokerage fees may apply. (2) The Trust has adopted a Distribution and Service Plan pursuant to which each Fund may be subject to an annual Rule 12b-1 fee of up to 0.25% . The Trusts Board has not implemented this fee, however, and has no present intention of doing so. (3) Other Expenses are based on estimated amounts for the current fiscal year. (4) The Trust and VTL have entered into a written fee waiver and expense reimbursement agreement pursuant to which VTL has agreed to waive a portion of its fees and/or reimburse expenses to the extent necessary to keep each Funds expenses from exceeding the Net Annual Fund Operating Expenses shown in the table above. This agreement will remain in effect and will be contractually binding for at least one year from the date of this Prospectus. Creation Transaction Fees and Redemption Transaction Fees The Funds issue and redeem Shares at NAV only in blocks of 50,000 Shares or multiples thereof. As a practical matter, only institutions or large investors purchase or redeem these Creation Units. A standard creation transaction fee is charged to each purchaser of Creation Units. 1 The following chart describes the standard creation transaction fee for each Fund. RevenueShares S&P 500 ® Consumer Discretionary Sector Fund $2,500 RevenueShares S&P 500 ® Consumer Staples Sector Fund $2,500 RevenueShares S&P 500 ® Energy Sector Fund $2,500 RevenueShares S&P 500 ® Financials Sector Fund $2,500 RevenueShares S&P 500 ® Health Care Sector Fund $2,500 RevenueShares S&P 500 ® Industrials Sector Fund $2,500 RevenueShares S&P 500 ® Information Technology Sector Fund $2,500 RevenueShares S&P 500 ® Materials Sector Fund $2,500 RevenueShares S&P 500 ® Utilities Sector Fund $2,500 15 The fee is a single charge and will be the same regardless of the number of Creation Units purchased by an investor on the same day. The approximate value of a Creation Unit as of the date of the Prospectus was $1,250,000. An investor who holds Creation Units and wishes to redeem at NAV would also pay a standard redemption transaction fee on the date of such redemption(s), regardless of the number of Creation Units redeemed that day. The following chart describes the standard redemption fee for each Fund. RevenueShares S&P 500 ® Consumer Discretionary Sector Fund $2,500 RevenueShares S&P 500 ® Consumer Staples Sector Fund $2,500 RevenueShares S&P 500 ® Energy Sector Fund $2,500 RevenueShares S&P 500 ® Financials Sector Fund $2,500 RevenueShares S&P 500 ® Health Care Sector Fund $2,500 RevenueShares S&P 500 ® Industrials Sector Fund $2,500 RevenueShares S&P 500 ® Information Technology Sector Fund $2,500 RevenueShares S&P 500 ® Materials Sector Fund $2,500 RevenueShares S&P 500 ® Utilities Sector Fund $2,500 Investors who hold Creation Units will also pay the annual fund operating expenses described in the table above. The following example is intended to help investors who hold Creation Units compare the cost of investing in Creation Units of each Fund with the cost of investing in Creation Units of other funds. Assuming an investment in a Creation Unit of $1,250,000 and a 5% return each year, and assuming a Funds operating expenses remain the same, the total costs if the Creation Unit is redeemed would be: 1 Year 3 Years RevenueShares S&P 500 ® Consumer Discretionary Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Consumer Staples Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Energy Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Financials Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Health Care Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Industrials Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Information Technology Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Materials Sector Fund $[ ] $[ ] RevenueShares S&P 500 ® Utilities Sector Fund $[ ] $[ ] If a Creation Unit is purchased or redeemed outside the usual process through the National Securities Clearing Corporation (NSCC) or for cash, a variable fee will be charged of up to four times the standard creation or redemption transaction fee. 2 The creation fee, redemption fee and variable fee are not expenses of the Funds and do not impact a Funds expense ratio. Also, investors who are not Authorized Participants, as that term is defined in Creations, Redemptions and Transaction Fees, may incur additional costs by purchasing Creation Units through an Authorized Participant or having a broker make such a purchase on their behalf. 3 (1) See the Creations, Redemptions and Transaction Fees section of this Prospectus. (2) The purpose of the transaction fee is to protect the existing shareholders of the Funds from the dilutive costs associated with the purchase and redemption of Creation Units. Each Fund recoups the settlement costs charged by NSCC and The Depository Trust Company (DTC) by imposing a transaction fee on investors purchasing or redeeming Creation Units. For this reason, investors purchasing or redeeming through the DTC process generally will pay a higher transaction fee than will investors doing so through the NSCC process. The transaction fee also may recoup other expenses incurred in the transfer of securities to a Fund in connection with a purchase of Creation 16 Units, as well as the transfer by a Fund of portfolio securities in connection with a redemption of Creation Units, with such expenses possibly including custody fees, brokerage costs, and stamp taxes. (3) See the Creation and Redemption of Creation Unit Aggregations section of the Trusts Statement of Additional Information (the SAI). Management of the Funds The Investment Adviser and Sub-Adviser VTL, located at One Commerce Square, 2005 Market Street, Suite 2020, Philadelphia, Pennsylvania 19103, serves as the investment adviser to each Fund. As investment adviser, VTL has overall responsibility for the general management and administration of the Trust and provides an investment program for each Fund. VTL also supervises the sub-advisers day-today management of the Funds. MCM, located at 50 Fremont Street, Suite 3900, San Francisco, CA 94105, serves as the sub-adviser for each Fund. MCM is compensated for its services from the management fees paid to VTL by the Trust. MCM is responsible for the day-to-day trading, rebalancing and cash management of each Funds assets. VTL will receive fees from each Fund at an annual rate of 0.45% of the Funds average daily net assets. VTL, from its own resources, including profits from advisory fees received from the Funds, also may make payments to broker-dealers and other financial institutions in connection with the distribution of the Funds Shares. Each Fund is responsible for all of its expenses, including: the investment advisory fees (except for sub-advisory fees, which are paid by VTL as described above); costs of transfer agency, custody, fund administration, legal, audit and other services; interest, taxes, brokerage commissions and other expenses connected with executions of portfolio transactions; Rule 12b-1 fees (if any); and extraordinary expenses (including merger-related expenses, if any). VTL makes certain revenue sharing payments out of its own profits in order to support the distribution of the Funds Shares. Currently, VTL has entered into such arrangements with Foreside Fund Services, LLC (Foreside or, the Distributor), the Funds distributor, and with Pacer Financial Inc., the Funds wholesaler. Neither of these entities sell Fund Shares directly to the retail public through the NYSE Arca. The basis for the Board of Trustees approval of the investment advisory agreement and sub-advisory agreement will be available in the Funds initial report to shareholders. The Portfolio Managers Vincent T. Lowry serves as a portfolio manager for each Fund and has ultimate responsibility for the investment management of each Fund. Mr. Lowry is responsible for the overall supervision of the investment management program of each Fund. This includes: supervising the consistency of portfolio security weighting allocations as compared to each Funds corresponding RevenueShares Index; making determinations with respect to alternative cash management vehicles and securities lending collateral investments; and monitoring corporate 17 developments in constituent securities to ensure that reconstitutions are done according to the predetermined process described below in The RevenueShares Indexes. Mr. Lowry is the Chief Executive Officer of VTL and has been with VTL since founding it in 2004. Prior to that, Mr. Lowry was an investment consultant with a major financial institution for more than eighteen years. Certain members of the MCM Index Fund Management Division also serve as portfolio managers for the Funds pursuant to a sub-advisory agreement with the Fund ( the Sub-Advisory Agreement). MCM is a subsidiary of The Bank of New York Mellon Corporation. Investment decisions for each of the Funds are made by a team of portfolio managers. The head of the quantitative equity portfolio management team who is responsible for the day-to-day management of each Funds portfolio is Denise Krisko. Ms. Krisko is a managing director of The Bank of New York where she has been employed since 2005. Prior to joining The Bank of New York, Ms. Krisko held various senior investment positions with Deutsche Asset Management and Northern Trust and was a senior quantitative equity portfolio manager and trader for The Vanguard Group. Ms. Krisko attained the Chartered Financial Analyst (CFA) designation. She graduated with a BS from Pennsylvania State University, and obtained an MBA from Villanova University. The Trusts SAI provides additional information about each Portfolio Managers compensation, other accounts managed by each Portfolio Manager, and each Portfolio Managers ownership of shares in the Funds. The RevenueShares Indexes Each RevenueShares Index is constructed using an alternative revenue-weighted approach that contains most, if not all, of the same securities as the corresponding S&P benchmark index, but in different proportions. Each Fund is licensed, free of charge, to use its corresponding RevenueShares Index. Standard & Poors ® serves as the index provider and is responsible for compiling, sponsoring and maintaining each RevenueShares Index. Most traditional securities indexes determine the proportion or weighting of each constituent security based on each securitys market capitalization, which results in securities of companies with larger market capitalizations being more heavily weighted in the index. Traditional capitalization-weighted securities indexes calculate a stocks weighting in the index as price multiplied by outstanding float (outstanding exchange-listed shares of the company). By re-weighting traditional capitalization-weighted securities indexes according to other criteria, it may be possible for the revenue-weighted index to outperform the capitalization-weighted index over time. The RevenueShares methodology weights each constituent member of the RevenueShares Index using each constituent securitys 1-year trailing revenue as of the 3rd quarter ending September 30 as the numerator, and the cumulative revenues of all companies in the RevenueShares Index as the denominator, subject to certain asset diversification requirements implemented on the last day of each calendar quarter, as necessary, to allow the Funds to qualify as regulated investment companies under the Internal Revenue Code. For more detailed information, see Asset Diversification Rebalancing in the SAI. Accelerating revenues will only lead to higher 18 weightings when a constituent companys revenue represents a greater percentage of the total revenues of all companies in the index. The securities in each RevenueShares Index are re-weighted annually by Standard & Poors ® in December, using a rules-based methodology, and quarterly, as necessary, to satisfy asset diversification requirements. Outside of the annual rebalancing and any rebalancing to meet asset diversification requirements, the RevenueShares Indexes will be reconstituted by Standard & Poors ® only when: (1) a security in the related benchmark S&P index is altered due to corporate actions; or (2) when Standard & Poors ® includes new securities in its index or deletes securities from its index. These reconstitutions may be as frequently as daily. Typical examples of corporate actions include those associated with price adjustments. When these corporate actions take place, prices are adjusted at the opening of trading by the applicable stock exchange. For example, when a company declares a dividend, the price of the stock opens on the ex-dividend date at a price below the prior days close to reflect the payment of the dividend to record shareholders, which affects capitalization. For each such price adjustment, the proportion of a stocks representation in the RevenueShares Index will be adjusted to return the stock to its pre-adjusted weightings. Dividends of constituent securities will be deemed to have been reinvested pro rata by company weighting in the applicable RevenueShares Index. Similarly, rights offerings will be deemed to have been sold for cash and reinvested pro rata by company weighting in the applicable RevenueShares Index. Another example of a corporate action is a stock split. A stock split reflects an increase in a companys outstanding shares, but will not affect the companys weighting in a RevenueShares Index. For example, in a 2:1 stock split, the number of shares of that particular stock in the RevenueShares Index will be multiplied by 2 and price will be divided by 2. When Standard & Poors ® removes a company from its index, the common denominator in the corresponding RevenueShares Index will not change until the next rebalancing. In order to avoid a complete re-weighting of the RevenueShares Indexes between annual rebalancings, the rules-based methodology weights companies that are added to a RevenueShares Index at the same weighting as the company being removed from the RevenueShares Index. In the event that two companies are added to the underlying S&P index and only one company is removed, the two companies being added to the RevenueShares Index would have a combined pro rata weighting equal to that of the company that is being removed. In the event a company is added to an S&P index and no companies are removed, Standard & Poors ® will not add the new company to the corresponding RevenueShares Index until the annual rebalancing. Each RevenueShares Index will be transparent. The Trusts website, www.revenuesharesetfs.com, is publicly accessible and free of charge to all investors. The website describes the basic concept of each RevenueShares Index and discloses its proprietary rules-based methodology. All components, weightings, additions and deletions from the Indexes will be publicly available promptly following the corresponding announcement by Standard & Poors ® prior to any changes being made. Each business day, the website publishes, free of charge (or provides a link to another website that publishes free of charge), the component securities of each RevenueShares Index and their respective weightings as of the close of the prior business day. Each business day, the website also publishes, free of charge (or provides a link to another website that will publish free of charge), the securities in each Funds portfolio and their respective weightings, and each Funds per share NAV, last-traded price and midpoint of the bid/ask spread as of the NAV calculation time, all as of the prior business day. 19 Each trading day, the value of each RevenueShares Index will be updated intra-day on a real time basis as individual component securities change in price. These intra-day values will be disseminated every 13 seconds throughout the trading day by organizations authorized by Standard & Poors ® . Once each trading day, these organizations will disseminate values for each RevenueShares Index, based on closing prices in the relevant exchange market. VTL will publish these disseminated index values on its website (or provide a link to another website that publishes the index values free of charge). In the unlikely event that an underlying RevenueShares Index is discontinued or otherwise becomes permanently unavailable, a Fund may consider substituting a different index or taking such other action as the Board of Trustees deems advisable. Portfolio Holdings Information Information about each Funds portfolio holdings is available at www.revenuesharesetfs.com. A summarized description of the Funds policies and procedures with respect to the disclosure of each Funds portfolio holdings is available in the Trusts SAI. Administrator, Custodian and Transfer Agent The Bank of New York (BNY), an affiliate of MCM, One Wall Street, New York, New York 10286, is the administrator, custodian and transfer agent for each Fund. Under the Fund Administration and Accounting Agreement with the Trust, BNY provides necessary administrative, tax, accounting services, and financial reporting for the maintenance and operations of the Trust and each Fund. In addition, BNY makes available the office space, equipment, personnel and facilities required to provide such services. Under the Custody Agreement with the Trust, BNY maintains in separate accounts cash, securities and other assets of the Trust and each Fund, keeps the accounts and records related to these services, and provides other services. BNY is required, upon the order of the Trust, to deliver securities held by BNY and to make payments for securities purchased by the Trust for each Fund. Pursuant to a Transfer Agency and Service Agreement with the Trust, BNY acts as transfer agent for each Funds authorized and issued shares of beneficial interest, and as dividend disbursing agent of the Trust. As compensation for the foregoing services, BNY receives certain out of pocket costs, transaction fees and asset-based fees which are accrued daily and paid monthly by the Trust from the Trusts custody account with BNY. The Funds participate in a securities lending program under which the Funds custodian is authorized to lend Fund portfolio securities to qualified institutional investors that post appropriate collateral. The Funds custodian receives a portion of the interest earned on any reinvested collateral as an offset for the costs of the program. 20 Distributor Foreside is the principal underwriter and distributor of each Funds Shares. The Distributor will not distribute Shares in less than whole Creation Units, and it does not maintain a secondary market in the Shares. The Distributor is a broker-dealer registered under the Securities Exchange Act of 1934, as amended, and a member of the Financial Industry Regulatory Authority, Inc. Shareholder Information Additional shareholder information is available free of charge by calling toll free: 1-877-738-8870, or visiting the Funds website at www.revenuesharesetfs.com. Buying and Selling Shares The Shares will be issued or redeemed by a Fund at NAV per share only in Creation Unit size. Investors may acquire shares directly from each Fund, and shareholders may tender their shares for redemption directly to each Fund, only in Creation Units of 50,000 Shares. See Creations, Redemptions and Transaction Fees below. Shares of the Funds will also be listed for trading in the secondary market on the NYSE Arca, and most investors will buy and sell shares of the Funds in secondary market transactions on the NYSE Arca through brokers. Purchases and sales of Fund Shares in quantities smaller than Creation Unit sites may only be traded on NYSE Arca and may not be directly purchased from, or redeemed by, a Fund. Fund shares can be bought and sold on the NYSE Arca throughout the trading day like other publicly traded shares. There is no minimum investment. Share prices are reported in dollars and cents per Share. Although Fund shares are generally purchased and sold in round lots of 100 shares, brokerage firms typically permit investors to purchase or sell Shares in smaller oddlots, at no per-share price differential. When buying or selling shares through a broker in a secondary market NYSE Arca transaction, you will incur customary brokerage commissions and charges, and you may pay some or all of the spread between the bid and the offered price in the secondary market on each leg of a round trip (purchase and sale) transaction. Book Entry Shares are held in book-entry form, which means that no stock certificates are issued. DTC serves as the securities depository for all Shares, and DTC or its nominee is the record owner of all outstanding Shares of the Funds. Investors owning Shares are beneficial owners as shown on the records of DTC or its participants. Participants in DTC include securities brokers and dealers, banks, trust companies, clearing corporations and other institutions that directly or indirectly maintain a custodial relationship with DTC. As a beneficial owner of Shares, you are not entitled to receive physical delivery of stock certificates or to have Shares registered in your name, and you are not considered a record owner of Shares. Therefore, to exercise any right as an owner of Shares, you must rely upon the procedures of DTC and its participants. These procedures are the same as those that apply to any other stocks that you hold in book entry or street name form. 21 Fund Share Trading Prices The trading prices of Shares of each Fund on the NYSE Arca may differ from the Funds daily NAV and can be affected by market forces of supply and demand, economic conditions and other factors. The NYSE Arca intends to disseminate the approximate value of Shares of each Fund every 15 seconds. The approximate value that is calculated by the NYSE Arca will be based on the value of assets in the portfolio minus a budgeted liability amount and divided by the number of outstanding Shares. This approximate value is not related to the price that Shares are trading on the NYSE Arca and is different from the NAV. The approximate value should not be viewed as a real-time update of the NAV per Share of the Fund, because the approximate value may not be calculated in the same manner as the NAV, which is computed once a day, generally at the end of the business day. None of the Funds are involved in, or responsible for, the calculation or dissemination of the approximate value and the Funds do not make any warranty as to its accuracy. Frequent Purchases and Redemptions of Fund Shares The Funds impose no restrictions on the frequency of purchases and redemptions. In determining not to approve a written, established policy, the Board of Trustees evaluated the risks of market timing activities by the Funds shareholders. The Board considered that, unlike traditional mutual funds, each Fund issues and redeems its Shares at NAV per Share for a basket of securities intended to mirror the Funds portfolio, plus a small amount of cash, and the Funds Shares may be purchased and sold on the NYSE Arca at prevailing market prices. Given this structure, the Board determined that (a) it is unlikely that market timing would be attempted by the Funds shareholders and (b) it is likely that any attempts to market time a Fund by shareholders would result in no negative impact to the Fund or its shareholders. Creations, Redemptions and Transaction Fees Creation Units Investors such as market makers, large investors and institutions who wish to deal in Creation Units directly with a Fund must enter into an authorized participant agreement with the principal underwriter and the transfer agent, or purchase through a dealer that has entered into such an agreement. Set forth below is a brief description of the procedures applicable to the purchase and redemption of Creation Units. For more detailed information, see Creation and Redemption of Creation Unit Aggregations in the SAI. Purchase Each day, prior to the opening of trading, the Fund will designate through the National Securities Clearing Corporation (NSCC), the names and number of shares of each security to be included in that days basket of equity securities constituting a substantial replication, or a representation, of the stocks included in the relevant Funds corresponding benchmark index (Deposit Securities). In order to purchase Creation Units of a Fund, an investor must generally deposit a designated portfolio of Deposit Securities and generally make a small cash payment 22 referred to as the Cash Component. The Cash Component represents the difference between the net asset value of a Creation Unit and the market value of the deposit securities. Orders must be placed in proper form by or through an Authorized Participant that is either (i) a Participating Party i.e., a broker-dealer or other participant in the Clearing Process of the Continuous Net Settlement System of the NSCC (the Clearing Process) or (ii) a participant of DTC (DTC Participant) that has entered into an agreement with the principal underwriter and the transfer agent with respect to purchases and redemptions of Creation Units. Orders are placed in proper form when the orders comply with the order processing procedures identified in the Authorized Participant Agreement for creation or redemption of Shares of the Funds. All orders must be placed for one or more whole Creation Units of Shares of a Fund and must be received by the principal underwriter in proper form no later than the close of regular trading on the NYSE Arca (ordinarily 4:00 p.m., New York City Time) (Closing Time) in order to receive that days closing NAV per share. In the case of custom orders, as further described in the SAI, the order must be received by the principal underwriter no later than 3:00 p.m., New York City Time. A custom order may be placed by an Authorized Participant in the event that the Trust permits or requires the substitution of an amount of cash to be added to the Cash Component to replace any deposit security; for example, when a security may not be available in sufficient quantity for delivery or when a security may not be eligible for trading by such Authorized Participant or the investor for which it is acting. See Creation and Redemption of Creation Unit Aggregations in the SAI. A fixed creation transaction fee (the Creation Transaction Fee), as described above, is applicable to each transaction regardless of the number of Creation Units purchased in the transaction. An additional charge of up to four times the Creation Transaction Fee may be imposed with respect to custom order transactions effected outside of the Clearing Process (through a DTC Participant) or to the extent that cash is used in lieu of securities to purchase Creation Units through a custom order. See also Creation and Redemption of Creation Unit Aggregations in the SAI. The price for each Creation Unit will equal the daily NAV per Share times the number of Shares in a Creation Unit plus the fees described above and, if applicable, any transfer taxes. Shares of a Fund may be issued in advance of receipt of all Deposit Securities subject to various conditions, including a requirement to maintain on deposit with the Fund cash at least equal to 105% of the market value of the missing Deposit Securities. See Creation and Redemption of Creation Unit Aggregations in the SAI. Legal Restrictions on Transactions in Certain Stocks An investor subject to a legal restriction with respect to a particular stock required to be deposited in connection with the purchase of a Creation Unit may, at the Funds discretion, be permitted to deposit an equivalent amount of cash in substitution for any stock that would otherwise be included in the Deposit Securities applicable to the purchase of a Creation Unit. Such legal restrictions would include, but would not be limited to, restrictions due to affiliated relationships, investment guidelines governing institutional investors or where the investor is an investment banking firm or broker-dealer restricted from holding shares of a company whose securities it recently underwrote. These transactions would be considered custom orders since they involve the substitution of cash in lieu of securities, and purchasers may be subject to a transaction fee of up to four times the standard Creation Transaction Fee. See Creation 23 Transaction Fees and Redemption Transaction Fees in this Prospectus. For more details, see also Creation and Redemption of Creation Unit Aggregations in the SAI. Redemption Each Funds custodian makes available immediately prior to the opening of business of the NYSE Arca each day, through the facilities of the NSCC, the list of the names and the numbers of shares of a Funds portfolio securities that will be applicable that day to redemption requests in proper form (Fund Securities). Fund Securities received on redemption may not be identical to Deposit Securities that are applicable to purchases of Creation Units. Unless cash redemptions are available or specified for a particular Fund, the redemption proceeds consist of the Fund Securities, plus cash in an amount equal to the difference between the net asset value of Shares being redeemed as next determined after receipt by the transfer agent of a redemption request in proper form, and the value of the Fund Securities (the Cash Redemption Amount), less the applicable redemption fee and, if applicable, any transfer taxes. Should the Fund Securities have a value greater than the NAV of Shares being redeemed, the redeeming shareholder will be required to arrange for a compensating cash payment to the Trust equal to the differential, plus the applicable redemption fee and, if applicable, any transfer taxes. For more details, see Creation and Redemption of Creation Unit Aggregations in the SAI. An order to redeem Creation Units of a Fund may only be effected by or through an Authorized Participant. An order to redeem must be placed for one or more whole Creation Units and must be received by the transfer agent in proper form no later than the Closing Time in order to receive that days closing net asset value per Share. In the case of custom orders, as further described in the SAI, the order must be received by the transfer agent no later than 3:00 p.m. New York City Time. A fixed redemption transaction fee (the Redemption Transaction Fee), as described above, is applicable to each redemption transaction regardless of the number of Creation Units redeemed in the transaction. An additional charge of up to four times the Redemption Transaction Fee may be charged to approximate additional expenses incurred by the Trust with respect to redemptions effected outside of the Clearing Process or to the extent that redemptions are for cash. Each Fund reserves the right to effect redemptions in cash. A shareholder may request a cash redemption in lieu of securities; however, each Fund may, in its discretion, reject any such request. See Creation and Redemption of Creation Unit Aggregations in the SAI. Dividends, Distributions and Taxes As with any investment, you should consider how your investment in Shares will be taxed. The tax information in this Prospectus is provided as general information. You should consult your own tax professional about the tax consequences of an investment in Shares. Unless your investment in Shares is made through a tax-exempt entity or tax-deferred retirement account, such as an IRA plan, you need to be aware of the possible tax consequences when: Your Fund makes distributions, You sell your Shares listed on the NYSE Arca, and 24  You purchase or redeem Creation Units. Dividends & Distributions Dividends and Distributions . Each Fund intends to elect and qualify to be treated as a regulated investment company under the Internal Revenue Code. As a regulated investment company, a Fund generally pays no federal income tax on the income and gains it distributes to you. Each Fund expects to declare and pay quarterly dividends to shareholders of all of its net investment income, if any. Each Fund will also declare and pay net realized capital gains, if any, at least annually. Each Fund may also pay a special distribution at the end of the calendar year to comply with federal tax requirements. The amount of any distribution will vary, and there is no guarantee a Fund will pay either an income dividend or a capital gains distribution. Distributions in cash may be reinvested automatically in additional whole Shares only if the broker through whom you purchased Shares makes such option available. Annual Statements . Every January, you will receive a statement that shows the tax status of distributions you received the previous calendar year. Distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December. The Funds may reclassify income after your tax reporting statement is mailed to you. Prior to issuing your statement, each Fund makes every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, a Fund will send you a corrected Form 1099-DIV to reflect reclassified information. Avoid Buying A Dividend. If you invest in a Fund shortly before the ex-dividend date of a taxable distribution, the distribution will lower the value of the Funds Shares by the amount of the distribution and, in effect, you will receive some of your investment back in the form of a taxable distribution. Taxes Tax Considerations . In general, if you are a taxable investor, Fund distributions are taxable to you at either ordinary income or capital gains tax rates. This is true whether you reinvest your distributions in additional Fund Shares or receive them in cash. For federal income tax purposes, Fund distributions of short-term capital gains are taxable to you as ordinary income. Fund distributions of long-term capital gains, if any, in excess of net short-term capital losses are taxable to you as long-term capital gains no matter how long you have owned your Shares. A portion of income dividends paid by a Fund may be designated as qualified dividend income eligible for taxation at the reduced tax rates applicable to long-term capital gains, provided that certain holding period and other requirements are met by the Fund and the shareholder. Taxes on Exchange-Listed Share Sales . A sale or exchange of Fund Shares is a taxable event. Currently, any capital gain or loss realized upon a sale of Shares is generally treated as long-term capital gain or loss if the Shares have been held for more than one year and as short-term capital gain or loss if the Shares have been held for one year or less. The ability to deduct capital losses may be limited. Back-Up Withholding . By law, if you do not provide a Fund with your proper taxpayer identification number and certain required certifications, you may be subject to backup 25 withholding on any distributions of income, capital gains or proceeds from the sale of your Shares. The Fund also must withhold if the IRS instructs it to do so. When withholding is required, the amount will be 28% of any distributions or proceeds paid. State and Local Taxes . Fund distributions and gains from the sale or exchange of your Fund Shares generally are subject to state and local taxes. Taxes on Purchase and Redemption of Creation Units . An Authorized Participant who exchanges equity securities for Creation Units generally will recognize a gain or a loss. The gain or loss will be equal to the difference between the market value of the Creation Units at the time of purchase and the exchanger's aggregate basis in the securities surrendered and the Cash Component paid. A person who exchanges Creation Units for equity securities will generally recognize a gain or loss equal to the difference between the exchanger's basis in the Creation Units and the aggregate market value of the securities received and the Cash Redemption Amount. The Internal Revenue Service, however, may assert that a loss realized upon an exchange of securities for Creation Units cannot be deducted currently under the rules governing wash sales, or on the basis that there has been no significant change in economic position. Persons exchanging securities should consult their own tax advisor with respect to whether wash sale rules apply and when a loss might be deductible. Under current federal tax laws, any capital gain or loss realized upon redemption of Creation Units is generally treated as long-term capital gain or loss if the Shares have been held for more than one year and as a short-term capital gain or loss if the Shares have been held for one year or less. Non-U.S. Investors . Non-U.S. investors may be subject to U.S. withholding at a 30% or lower treaty rate and to U.S. estate tax, and are subject to special U.S. tax certification requirements. This discussion of Dividends, Distributions and Taxes is not intended or written to be used as tax advice. Because everyones tax situation is unique, you should consult your tax professional about federal, state, local or foreign tax consequences before making an investment in a Fund. Other Information Distribution Plan The Distributor serves as the distributor of Creation Units for each Fund on an agency basis. The Distributor does not maintain a secondary market in Fund Shares. The Board of Trustees of the Trust has adopted a Distribution and Service Plan (the Plan) pursuant to Rule 12b-1 under the 1940 Act. In accordance with its Rule 12b-1 plan, each Fund is authorized to pay an amount up to 0.25% of its average daily net assets each year to finance any activity primarily intended to result in the sale of Creation Units of each Fund or the provision of investor services, including but not limited to: (i) marketing and promotional services, including advertising; (ii) facilitating communications with beneficial owners of shares of the Funds; (iii) wholesaling services; and (iv) such other services and obligations as may be set forth in the Distribution Agreement with the Distributor, or a dealer agreement with a broker-dealer. 26 No 12b-1 fees are currently paid by the Funds, and there are no plans to impose these fees. However, in the event 12b-1 fees are charged in the future, because these fees are paid out of each Funds assets, over time these fees will increase the cost of your investment and may cost you more than certain other types of sales charges. Net Asset Value BNY calculates each Funds NAV at the close of regular trading (ordinarily 4:00 p.m. New York City Time) every day the New York Stock Exchange is open. NAV is calculated by deducting all of a Funds liabilities from the total value of its assets and dividing the result by the number of Shares outstanding, rounding to the nearest cent. All valuations are subject to review by the Trusts Board of Trustees or its delegate. In determining NAV, expenses are accrued and applied daily and securities and other assets for which market quotations are available are valued at market value. Common stocks and other equity securities are valued at the last sales price that day or, in the case of the NASDAQ, at the NASDAQ official closing price. When price quotes are not readily available, securities will be valued at fair value. Investments that may be valued at fair value include, among others, an unlisted security where the issuer has announced significant corporate actions or events, a restricted security, a security whose trading has been suspended from trading on its primary trading exchange, a security that is thinly traded, a security in default or bankruptcy proceedings for which there is no current market quotation, or a security affected by a significant event, such as acts of terrorism, natural disasters, government action, armed conflict or significant market fluctuations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security will be materially different than the value that could be realized upon the sale of that security. Premium/Discount Information The Funds anticipate that there is likely to be differences between the daily market price on secondary markets for Shares and the Funds NAV. NAV is the price per share at which a Fund issues and redeems Shares, and is calculated as described in the previous section. The Market Price of a Fund generally is determined using the midpoint between the highest bid and the lowest offer on the NYSE Arca on which a Fund is listed for trading, as of the time the Funds NAV is calculated. A Funds Market Price may be at, above or below its NAV. The NAV of a Fund will fluctuate with changes in the market value of its portfolio holdings. The Market Price of a Fund will fluctuate in accordance with changes in its NAV, as well as market supply and demand. Premiums or discounts are the differences (generally expressed as a percentage) between the NAV and Market Price of a Fund on a given day, generally at the time NAV is calculated. A premium is the amount that a Funds Market Price is trading above the reported NAV, expressed as a percentage of the NAV. A discount is the amount that a Funds Market Price is trading below the reported NAV, expressed as a percentage of the NAV. 27 Additional Notices Other Investment Companies For purposes of the 1940 Act, each Fund is treated as a registered investment company and the acquisition of Shares by other investment companies is subject to the restrictions of Section 12(d)(1) of the 1940 Act. Registered investment companies are permitted to invest in Shares of each Fund beyond the limits set forth in Section 12(d)(1) subject to certain terms and conditions set forth in an SEC exemptive order issued to the Trust (the Order), including that such registered investment companies enter into an agreement with the Trust. Continuous Offering The method by which Creation Units of Fund Shares are created and traded may raise certain issues under applicable federal securities laws. Because new shares may be created and issued on an ongoing basis, at any point during the life of a Fund, a distribution, as that term is used in the Securities Act of 1933, as amended (the Securities Act), may be occurring. Any individuals considered to be statutory underwriters with regard to a distribution are subject to prospectus delivery and liability provisions of the Securities Act. Therefore, broker-dealers and other persons are cautioned that some activities on their part, depending on the circumstances, may result in their being deemed participants in a distribution in a manner that could render such broker-dealers or other persons statutory underwriters and subject them to the prospectus delivery and liability provisions of the Securities Act. Any determination of whether a person is an underwriter must take into account all the relevant facts and circumstances of each particular case. Broker-dealer firms should also note that dealers who are not underwriters but are participating in a distribution (as contrasted to ordinary secondary market transactions) are generally required to deliver a prospectus. This is because the current prospectus delivery exemption in the Securities Act does not apply to these transactions. However, subject to the terms and conditions of the Order, the Trust has received an exemption from the prospectus delivery obligation in ordinary secondary market transactions, on the condition that purchasers are provided with a product description of the Shares. This exemption only exempts dealers from the prospectus delivery requirement with respect to ordinary secondary market transactions on the NYSE Arca and does not exempt dealers from the prospectus delivery requirement where a dealers activities would render the dealer a statutory underwriter. Certain other requirements must also be satisfied with regard to delivery of prospectuses to exchange members in transactions on a national securities exchange. For more information, see Exchange Listing and Trading/Continuous Offering in the SAI. Counsel and Independent Registered Public Accounting Firm Stradley Ronon Stevens & Young, LLP, 2600 One Commerce Square, Philadelphia, Pennsylvania, serves as legal counsel to the Trust. Ernst & Young LLP, Two Commerce Square, Suite 4000, 2001 Market Street, Philadelphia, PA 19103-7096, serves as independent registered public accounting firm of the Trust. Ernst & Young LLP audits the Funds financial statements and performs other related audit services. 28 If you want more information about the Funds, the following documents are available free upon request: Annual/Semi-Annual Reports Additional information about each Funds investments will be available in the Funds annual and semi-annual reports to shareholders. As of the date of this prospectus, annual and semi-annual reports are not yet available because the Funds have not commenced operations. Statement of Additional Information (SAI) The SAI provides more detailed information about the Funds and is incorporated by reference into this prospectus (i.e., it is legally considered a part of this prospectus). You may obtain free copies of the Funds annual and semi-annual reports and the SAI by contacting the Funds directly at 1-877-738-8870. The SAI and shareholder reports will also be available on the Funds website, www.revenuesharesetfs.com. You may review and copy information about the Funds, including shareholder reports and the SAI, at the Public Reference Room of the Securities and Exchange Commission in Washington, D.C. You may obtain information about the operations of the SECs Public Reference Room by calling the SEC at 1-202-551-8090. You may get copies of reports and other information about the Funds: For a fee, by electronic request at publicinfo@ sec.gov or by writing the SECs Public Reference Section, Washington, D.C. 20549-0102; or Free from the EDGAR Database on the SECs Internet website at: http://www.sec.gov. RevenueShares ETF Trust RevenueShares S&P 500 ® Consumer Discretionary Sector Fund RevenueShares S&P 500 ® Consumer Staples Sector Fund RevenueShares S&P 500 ® Energy Sector Fund RevenueShares S&P 500 ® Financials Sector Fund RevenueShares S&P 500 ® Health Care Sector Fund RevenueShares S&P 500 ® Industrials Sector Fund RevenueShares S&P 500 ® Information Technology Sector Fund RevenueShares S&P 500 ® Materials Sector Fund RevenueShares S&P 500 ® Utilities Sector Fund Prospectus July [ ], 2008 RevenueShares ETF Trust Investment Company Act File No. 811-21993 RevenueShares ETF Trust Statement of Additional Information July [], 2008 RevenueShares ETF Trust (the Trust) is an open-end management investment company that currently offers shares in twelve separate and distinct series, representing separate portfolios of investments (each individually referred to as a Fund, and collectively referred to as the Funds). Each Fund has its own investment objective. The twelve Funds are: RevenueShares Large Cap Fund RevenueShares Mid Cap Fund RevenueShares Small Cap Fund RevenueShares S&P 500 ® Consumer Discretionary Sector Fund RevenueShares S&P 500 ® Consumer Staples Sector Fund RevenueShares S&P 500 ® Energy Sector Fund RevenueShares S&P 500 ® Financials Sector Fund RevenueShares S&P 500 ® Health Care Sector Fund RevenueShares S&P 500 ® Industrials Sector Fund RevenueShares S&P 500 ® Information Technology Sector Fund RevenueShares S&P 500 ® Materials Sector Fund RevenueShares S&P 500 ® Utilities Sector Fund VTL Associates, LLC (VTL or Management) serves as the investment adviser to each Fund. Mellon Capital Management Corporation (MCM) serves as the sub-adviser to each Fund. This Statement of Additional Information (SAI) is not a prospectus and should be read only in conjunction with the Funds current Prospectuses. The Prospectus relating to the RevenueShares Large Cap Fund, RevenueShares Mid Cap Fund and RevenueShares Small Cap Fund is dated February 19, 2008. The Prospectus relating to the RevenueShares S&P 500 ® Consumer Discretionary Sector Fund, RevenueShares S&P 500 ® Consumer Staples Sector Fund, RevenueShares S&P 500 ® Energy Sector Fund, RevenueShares S&P 500 ® Financials Sector Fund, RevenueShares S&P 500 ® Health Care Sector Fund, RevenueShares S&P 500 ® Industrials Sector Fund, RevenueShares S&P 500 ® Information Technology Sector Fund, RevenueShares S&P 500 ® Materials Sector Fund and RevenueShares S&P 500 ® Utilities Sector Fund is dated July [], 2008. Copies of the Prospectuses may be obtained by calling the Trust directly at 1-877-738-8870. The Prospectuses contain more complete information about the Funds. You should read them carefully before investing. Not FDIC Insured. May lose value. No bank guarantee. TABLE OF CONTENTS GENERAL INFORMATION ABOUT THE TRUST 3 EXCHANGE LISTING AND TRADING 3 INVESTMENT STRATEGIES 4 INVESTMENT RESTRICTIONS 7 MANAGEMENT OF THE TRUST 9 INVESTMENT ADVISORY, PRINCIPAL UNDERWRITING AND OTHER SERVICE ARRANGEMENTS 12 PORTFOLIO TRANSACTIONS AND BROKERAGE COMMISSIONS 17 CAPITAL STOCK AND OTHER SECURITIES 18 CREATION AND REDEMPTION OF CREATION UNIT AGGREGATIONS 21 TAXES 31 DETERMINATION OF NET ASSET VALUE 37 DIVIDENDS AND DISTRIBUTIONS 38 FINANCIAL STATEMENTS 38 APPENDIX A A-1 GENERAL INFORMATION ABOUT THE TRUST The Trust is a Delaware statutory trust organized on December 15, 2006. The Trust is a diversified, open-end management investment company, registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Trust currently offers shares (Shares) of twelve separate series, representing separate portfolios of investments. The diversified series are RevenueShares Large Cap Fund, RevenueShares Mid Cap Fund and The non-diversified series are RevenueShares S&P 500 ® Consumer Discretionary Sector Fund, RevenueShares S&P 500 ® Consumer Staples Sector Fund, RevenueShares S&P 500 ® Energy Sector Fund, RevenueShares S&P 500 ® Financials Sector Fund, RevenueShares S&P 500 ® Health Care Sector Fund, RevenueShares S&P 500 ® Industrials Sector Fund, RevenueShares S&P 500 ® Information Technology Sector Fund, RevenueShares S&P 500 ® Materials Sector Fund and RevenueShares S&P 500 ® Utilities Sector Fund. The Funds offer and issue Shares at net asset value (NAV) only in aggregations of a specified number of Shares (each a Creation Unit or a Creation Unit Aggregation), generally in exchange for (1) a portfolio of equity securities constituting a substantial replication, or representation, of the stocks included in the relevant Funds corresponding benchmark index (Deposit Securities) and (2) a small cash payment referred to as the Cash Component. The Funds Shares are listed on the NYSE Arca, Inc. (NYSE Arca), and trade at market prices. The market price for a Funds Shares may be different from its net asset value per share (NAV). Shares are redeemable only in Creation Unit Aggregations and, generally, in exchange for portfolio securities and a specified cash payment. Creation Units are aggregations of 50,000 Shares or more. In the event of the liquidation of a Fund, the Trust may lower the number of Shares in a Creation Unit. The Trust reserves the right to offer a cash option for creations and redemptions of Fund Shares, although it has no current intention of doing so. Fund Shares may be issued in advance of receipt of Deposit Securities subject to various conditions, including a requirement to maintain on deposit with the Trust cash at least equal to 105% of the market value of the missing Deposit Securities. See the Creation and Redemption of Creation Unit Aggregations section of this SAI. In each instance of such full cash creations or redemptions, the transaction fees imposed will be four times the transaction fees associated with in-kind creations or redemptions. In all cases, such fees will be limited in accordance with the requirements of the U.S. Securities and Exchange Commission (the SEC) applicable to management investment companies offering redeemable securities. EXCHANGE LISTING AND TRADING There can be no assurance that the requirements of the NYSE Arca necessary to maintain the listing of Shares of each Fund will continue to be met. The NYSE Arca may, but is not required to, remove the Shares of a Fund from listing if (i) following the initial 12-month period beginning upon the commencement of trading of a Fund, there are fewer than 50 beneficial holders of the shares for 30 or more consecutive trading days, (ii) the value of the underlying index on which a Fund is based is no longer calculated or available, (iii) the approximate value of a Fund, as described in Fund Share Trading Prices of the Prospectus, is no longer calculated or available, or (iv) any other event shall occur or condition shall exist that, in the opinion of the -3- NYSE Arca, makes further dealings on the NYSE Arca inadvisable. The NYSE Arca will remove the Shares of a Fund from listing and trading upon termination of such Fund. As in the case of other stocks traded on the NYSE Arca, brokers commissions on transactions will be based on negotiated commission rates at customary levels. Negotiated commission rates only apply to investors who will buy and sell shares of the Funds in secondary market transactions through brokers on the NYSE Arca and does not apply to investors such as market makers, large investors and institutions who wish to deal in Creation Units directly with a Fund. The Trust reserves the right to adjust the price levels of the Shares in the future to help maintain convenient trading ranges for investors. Any adjustments would be accomplished through stock splits or reverse stock splits, which would have no effect on the net assets of each Fund. Continuous Offering Broker-dealers and other persons are cautioned that some activities on their part may, depending on the circumstances, result in their being deemed participants in a distribution in a manner that could render them statutory underwriters and subject to these requirements. For more detailed information see Continuous Offering in the Prospectus. Firms that incur a prospectus delivery obligation with respect to Shares are reminded that, under Securities Act Rule 153, a prospectus delivery obligation under Section 5(b)(2) of the Securities Act owed to an exchange member in connection with a sale on the NYSE Arca is satisfied by the fact that the prospectus is available at the NYSE Arca upon request. The prospectus delivery mechanism provided in Rule 153 is only available with respect to transactions on an exchange. INVESTMENT STRATEGIES In addition to the fundamental investment restrictions described below under Investment Restrictions, and the principal investment policies described in the Funds Prospectus, each Fund is subject to the following investment strategies, which are considered non-fundamental and may be changed by the Board of Trustees without shareholder approval. Not every Fund will invest in all of the types of securities and financial instruments that are listed. Cash and Short-Term Investments A Fund may invest a portion of its assets, for cash management purposes, in short-term debt securities (including repurchase agreements) of corporations, the U.S. government and its agencies and instrumentalities, and banks and finance companies. A Fund may invest a portion of its assets in shares issued by money market mutual funds for cash management purposes. A Fund also may invest in collective investment vehicles that are managed by an unaffiliated investment manager pending investment of the Funds assets in portfolio securities. Loans of Portfolio Securities A Fund may lend its portfolio securities to qualified broker-dealers and financial institutions pursuant to agreements, provided: (1) the loan is secured continuously by collateral marked-to- -4- market daily and maintained in an amount at least equal to the current market value of the securities loaned; (2) the Fund may call the loan at any time and receive the securities loaned; (3) the Fund will receive any interest or dividends paid on the loaned securities; and (4) the aggregate market value of securities loaned will not at any time exceed 33 1/3% of the total assets of the Fund. Collateral will consist of U.S. and non-U.S. securities, cash equivalents or irrevocable letters of credit. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in collateral in the event of default or insolvency of a borrower of a Funds portfolio securities. There is also a risk that a Fund may not be able to recall securities while they are on loan in time to vote proxies related to those securities. The Funds participate in a securities lending program under which the Funds custodian is authorized to lend Fund portfolio securities to qualified institutional investors that post appropriate collateral. The Funds custodian receives a portion of the interest earned on any reinvested collateral as an offset for the costs of the program. The Funds may use the remaining income from the program to offset other fees charged by the Funds custodian and its affiliates, including administration and transfer agency fees. Borrowing Pursuant to Section 18(f)(1) of the 1940 Act, a Fund may not issue any class of senior security or sell any senior security of which it is the issuer, except that a Fund shall be permitted to borrow from any bank so long as immediately after such borrowings, there is an asset coverage of at least 300% and that in the event such asset coverage falls below this percentage, the Fund shall reduce the amount of its borrowings, within 3 days, to an extent that the asset coverage shall be at least 300%. Illiquid Securities A Fund may not invest more than 15% of its net assets in securities which it cannot sell or dispose of in the ordinary course of business within seven days at approximately the value at which the Fund has valued the investment. Repurchase Agreements When a Fund enters into a repurchase agreement, it purchases securities from a bank or broker-dealer, which simultaneously agrees to repurchase the securities at a mutually agreed upon time and price, thereby determining the yield during the term of the agreement. As a result, a repurchase agreement provides a fixed rate of return insulated from market fluctuations during the term of the agreement. The term of a repurchase agreement generally is short, possibly overnight or for a few days, although it may extend over a number of months (up to one year) from the date of delivery. Repurchase agreements are considered under the 1940 Act to be collateralized loans by a Fund to the seller secured by the securities transferred to the Fund. Repurchase agreements will be fully collateralized and the collateral will be marked-to-market daily. A Fund may not enter into a repurchase agreement having more than seven days remaining to maturity if, as a result, such agreement, together with any other illiquid securities held by the Fund, would exceed 15% of the value of the net assets of the Fund. Futures -5- Each Fund may enter into futures contracts. When a Fund purchases a futures contract, it agrees to purchase a specified underlying instrument at a specified future date. When a Fund sells a futures contract, it agrees to sell the underlying instrument at a future date. The price at which the purchase and sale will take place is fixed when the Fund enters into the contract. Futures can be held until their delivery dates, or can be closed out before then if a liquid secondary market is available. When a Fund enters into a futures transaction, it must deliver to the futures commission merchant selected by the Fund an amount referred to as the initial margin. This amount is maintained either with the futures commission merchant or in a segregated account at the Funds custodian bank. Thereafter, a variation margin may be paid by the Fund to, or drawn by the Fund from, such account in accordance with controls set for such accounts, depending upon changes in the price of the underlying securities subject to the futures contract. A Fund also may effect futures transactions through futures commission merchants that are affiliated with VTL, MCM or the Fund in accordance with procedures adopted by the Board. While futures contracts provide for the delivery of securities, deliveries usually do not occur. Contracts are generally terminated by entering into offsetting transactions. Investment Company Securities Securities of other investment companies may be acquired by a Fund to the extent that such purchases are consistent with the Funds investment objective and restrictions and are permitted under the 1940 Act. The 1940 Act requires that, as determined immediately after a purchase is made, (i) not more than 5% of the value of a Funds total assets will be invested in the securities of any one investment company, (ii) not more than 10% of the value of a Funds total assets will be invested in securities of investment companies as a group and (iii) not more than 3% of the outstanding voting stock of any one investment company will be owned by a Fund. Certain exceptions to these limitations may apply, and the Funds may also rely on any future applicable SEC rules or orders that provide exceptions to these limitations. As a shareholder of another investment company, a Fund would bear, along with other shareholders, the Funds pro rata portion of the other investment companys expenses, including advisory fees. These expenses would be in addition to the expenses that a Fund would bear in connection with its own operations. Segregated Assets When engaging in (or purchasing) options, futures or other derivative transactions, a Fund will cause its custodian to earmark on the custodians books cash, U.S. government securities or other liquid portfolio securities, which shall be unencumbered and marked-to-market daily. (Any such assets and securities designated by the custodian on its records are referred to in this SAI as Segregated Assets.) Such Segregated Assets shall be maintained in accordance with pertinent positions of the SEC. Asset Diversification Rebalancing In order to ensure that each Fund qualifies as a regulated investment company under the Internal Revenue Code, each RevenueShares Index is subject to the following asset diversification -6- requirements: (i) the weighted value of any single constituent security measured on the last day of a calendar quarter may not exceed 24.99% of the total value of its respective RevenueShares Index; and (ii) with respect to 50% of the total value of the RevenueShares Index, the weighted value of the constituent securities must be diversified so that no single constituent security measured on the last day of a calendar quarter represents more than 4.99% of the total value of its respective RevenueShares Index. Rebalancing the RevenueShares Indexes to meet asset diversification requirements will be the responsibility of the Funds index provider, Standard and Poors®. If shortly prior to the last business day of any calendar quarter (a Quarterly Qualification Date), a constituent security (or two or more constituent securities) approaches the maximum allowable value limits set forth above (the Asset Diversification Limits), the percentage that such constituent security (or constituent securities) represents in a RevenueShares Index will be reduced and the weighted value of such constituent security (or constituent securities) will be redistributed across the constituent securities that do not closely approach the Asset Diversification Limits in accordance with the following methodology: First, each constituent security that exceeds 24% of the total value of the RevenueShares Index will be reduced to 23% of the total value of the RevenueShares Index and the aggregate amount by which all constituent securities exceed 24% will be redistributed equally across the remaining constituent securities that represent less than 23% of the total value of the RevenueShares Index. If as a result of this redistribution, another constituent security then exceeds 24%, the redistribution will be repeated as necessary. Second, with respect to the 50% of the value of the RevenueShares Index accounted for by the lowest weighted constituent securities, each constituent security that exceeds 4.8% of the total value of the RevenueShares Index will be reduced to 4.6% and the aggregate amount by which all constituent securities exceed 4.8% will be distributed equally across all remaining constituent securities that represent less than 4.6% of the total value of the RevenueShares Index. If as a result of this redistribution another constituent securities that did not previously exceed 4.8% of the RevenueShares Index value then exceeds 4.8%, the redistribution will be repeated as necessary until at least 50% of the value of the RevenueShares Index is accounted for by constituent securities representing no more than 4.8% of the total value of the RevenueShares Index. If necessary, this reallocation process may take place more than once prior to a Quarterly Qualification Date to ensure that the RevenueShares Index and its corresponding Fund conform to the requirements for qualification as a regulated investment company under the Internal Revenue Code. INVESTMENT RESTRICTIONS The investment restrictions set forth below are fundamental policies and may not be changed as to a Fund without the approval of a majority of the outstanding voting securities (as defined in the 1940 Act) of the Fund. Except with respect to borrowing, and unless otherwise indicated, all percentage limitations listed below apply to a Fund only at the time of the transaction. Accordingly, if a percentage restriction is adhered to at the time of investment, a later increase or decrease in the percentage that results from a relative change in values or from a change in a Funds total assets will not be considered a violation. Each Fund may not: -7- (i) Borrow money, except to the extent permitted by the 1940 Act, or any rules, exemptions or interpretations thereunder that may be adopted, granted or issued by the SEC. (ii) Act as an underwriter, except to the extent the Fund may be deemed to be an underwriter when disposing of securities it owns or when selling its own shares. (iii) Make loans if, as a result, more than 33
